Citation Nr: 0323437	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a December 1968 rating decision which failed to 
consider service connection for anxiety was the product of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by a the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified at a personal hearing at the RO in May 
2001, a transcript of which is of record.  

This case was previously before Board in December 2002, at 
which time it was remanded in order for the veteran to be 
scheduled for a videoconference hearing before a Member of 
the Board.  The veteran subsequently testified at the 
videoconference hearing in March 2003 before the undersigned, 
a transcript of which is of record. 

The veteran's appeal also originally included the issue of 
whether clear and unmistakable error (CUE) was involved in a 
December 1968 rating decision which failed to establish 
service connection for residuals, shell fragment wounds, left 
lung with retained fragments, however, this issue was granted 
in a May 2001 rating decision and is therefore no longer in 
appellate status.  Additionally, the appeal also included a 
claim for entitlement to an increased rating for service-
connected pulmonary fibrosis, emphysema and bronchitis, 
status post shell fragment wound, left lung with retained 
fragments, currently rated as 30 percent disabling.  However, 
the veteran withdrew this claim by written statement received 
March 2003.  As such, this claim is no longer on appeal.  
38 C.F.R. § 20.204.


FINDINGS OF FACT

The veteran has not alleged a valid claim of CUE with respect 
to the prior rating decision of December 1968.
CONCLUSION OF LAW

Inasmuch as the veteran has not alleged a valid claim of CUE 
with respect to the December 1968 rating decision, the 
benefit sought on appeal is denied.  38 C.F.R. §§ 3.104(a), 
3.105(a) (2002); Russell v. Principi, 3 Vet. App. 310 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. However, in Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the provisions of the VCAA were not applicable to CUE motions 
regarding prior Board decisions.  Thereafter, in Parker v. 
Principi, 15 Vet. App. 407 (2002), the Court expanded the 
holding in Livesay to include claims of CUE in prior regional 
office rating decisions.  Moreover, even if the VCAA were 
applicable, claims of CUE are adjudicated based upon the 
evidence that was of record at the time of the decision in 
question.  The August 2000 statement of the case and May 2001 
supplemental statement of the case also informed the veteran 
of what constituted CUE.  Further, in an October 2002 letter, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  


CUE

The veteran contends that there was CUE in the prior rating 
decision of December 1968.  In his Substantive Appeal, May 
2001 hearing before the RO, and March 2003 videoconference 
hearing, he essentially asserted that he had filed a claim 
for anxiety in 1968 as part of his originally claim.  He 
further stated that a July 1968 VA examination report shows 
that he complained of symptoms of nervousness and bad dreams.  
Further, the July 1968 VA examination report shows he was 
diagnosed with anxiety reaction, mild, and that this 
manifested in complaints of his present illness and post 
military period.  Thus, the veteran contends that there was 
CUE in the December 1968 rating decision because the RO 
failed to address a claim of entitlement to service 
connection claim for anxiety or any other mental disability.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding 
...will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The Court has 
provided the following guidance with regard to a claim of 
clear and unmistakable error:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  A determination 
that there was a 'clear and unmistakable 
error' must be based on the record and 
the law that existed at the time of the 
prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a); Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of clear and unmistakable error.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell. 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if clear and 
unmistakable error occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).

Analysis

As detailed above, the veteran is claiming the December 1968 
rating decision was product of CUE because the RO failed to 
address a claim of service connection for anxiety disability 
or any other mental disability.  The Board acknowledges that 
the December 1968 rating decision did not, in fact, address 
any such claim, nor did it even discuss any of psychiatric 
findings detailed in the July 1968 VA medical examination 
report.  However, in order to have a valid CUE claim, the 
veteran must assert that there has been an error in the prior 
adjudication of the claim.  Here, the veteran cannot assert 
any such error in the December 1968 rating decision because 
the decision made no reference of any sort to a claim of 
service connection for anxiety or any other disability.  In 
short, there can be no error in an issue that was not even 
adjudicated.  Therefore, the Board finds that the veteran has 
failed to raise a valid claim for CUE, and his appeal must be 
denied.

Even assuming that the allegation that the December 1968 
rating decision failed to adjudicate a claim of service 
connection for anxiety is a valid CUE claim, the Board finds 
no error in the December 1968 rating decision for not 
addressing this claim.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).  Contrary to the veteran's 
assertions, the record at that time fails to show that he had 
actually made a claim of service connection for anxiety.  In 
his original application for compensation benefits in June 
1968, he was asked in question 18 to list the nature of 
sicknesses, diseases or injuries for which this claim is 
made, and he listed a claim for gun shot wound, neck and left 
shoulder.  No where in the application did he reference any 
anxiety disorder.  Moreover, there is no correspondence or 
other communication from the veteran to the RO before the 
December 1968 rating decision that could have been 
interpreted as a service connection claim for anxiety or any 
other mental disability.  As such, the record does not show 
that the veteran made a service connection claim for anxiety 
prior to the December 1968 rating decision.  

The Board acknowledges that the July 1968 VA medical 
examination report shows that the veteran complained of 
symptoms of nervousness and bad dreams and was also diagnosed 
with anxiety reaction, mild.  However, the medical findings 
from the July 1968 VA medical examination are not in dispute 
or at issue in this claim.  As noted above, a valid CUE claim 
addresses an error in fact or law related to a particular 
rating decision.  The December 1968 rating decision did not 
address a service connection claim for anxiety disability nor 
the psychiatric findings from the July 1968 VA examination 
report.  If the veteran is asserting that the July 1968 VA 
medical examination report should have been interpreted by 
the RO as a service connection claim for anxiety or any other 
mental disability, this would be argument that the RO failed 
in the duty to assist the veteran in making a service 
connection claim.  Allegations that VA failed in its duty to 
assist are also, as a matter of law, insufficient to plead 
CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).   

The Board also recognizes the medical evidence submitted by 
the veteran in support of his CUE claim, which demonstrates 
that his service-connected post-traumatic stress disorder 
(PTSD) is related to the anxiety symptoms discussed in the 
July 1968 VA examination report.  However, this evidence was 
not before the RO at the time of the December 1968 rating 
decision and therefore not material for purposes of 
evaluating this CUE claim.  Porter, supra; Damrel, supra; 
Russell, supra.

Finally, any allegation that the veteran did not receive 
proper notice of the December 1968 rating decision is also 
not a valid CUE claim in this case.  Regardless of whether 
the veteran did or did not receive notice of the December 
1968 rating decision, the decision did not adjudicate a 
service connection claim for anxiety disability.  Based upon 
the information discussed above, the veteran's claims for CUE 
is denied.     

As an additional matter, the Board notes that another 
potential legal argument raised by the veteran in his CUE 
claim appears to be an assertion that he had an unadjudicated 
service connection claim for anxiety disability from back in 
1968, which would be a claim for earlier effective date for 
his mental disability.  The record reflects that service 
connection was established for PTSD by a May 1992 rating 
decision, effective November 1991.   However, a claim for an 
earlier effective date for a grant osteoarthritis service 
connection for PTSD was denied in a March 1999 rating 
decision.  The veteran was notified of that determination and 
informed of appellate rights and procedures that same month, 
but he did not file a Notice of Disagreement to initiate an 
appeal from the March 1999 rating decision.  As such, the 
March 1999 rating decision became final.  Therefore, the 
claim for earlier effective date is already final.  
38 U.S.C.A. § 7105(c); see also Lapier v. Brown, 5 Vet. App. 
215 (1993)


ORDER

The appeal is denied.  



	                        
____________________________________________
	JOHN KITLAS 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

